Supplement Dated September 10, 2012 To The Prospectus Dated April 30, 2012 PERSPECTIVE ADVISORS IISM FLEXIBLE PREMIUM FIXED AND VARIABLE DEFERRED ANNUITY (Contracts offered for sale before December 12, 2011) Issued by Jackson National Life Insurance Company® and through Jackson National Separate Account – I This supplement updates the above-referenced prospectus.Please read and keep it together with your prospectus for future reference.To obtain an additional copy of the prospectus, please contact us at our Annuity Service Center, P.O. Box 30314, Lansing, Michigan, 48909-7814; 1-800-644-4565; www.jackson.com. The updates to the prospectus are described below with references to those parts of the prospectus modified by this supplement. REVISED GAWA PERCENTAGES AND AVAILABILITY OF OPTIONAL INCOME UPGRADE TABLES UNDER THE LIFEGUARD FREEDOM 6 NET, LIFEGUARD FREEDOM 6 NET WITH JOINT OPTION, LIFEGUARD FREEDOM FLEX AND LIFEGUARD FREEDOM FLEX WITH JOINT OPTION GUARANTEED MINIMUM WITHDRAWAL BENEFITS. ► The following optional endorsement maximum charges are added to the fee table titled “Optional Endorsements” under “FEES AND EXPENSES TABLES” on page 5 of the prospectus: For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net”) with Optional Income Upgrade Table 2.70% Joint For Life GMWB With Bonus, Annual Step-Up and Earnings-Sensitive Withdrawal Amount Maximum Annual Charge (“LifeGuard Freedom 6 Net With Joint Option”) with Optional Income Upgrade Table 3.00% For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex GMWB”) with Optional Income Upgrade Table 3.00% Joint For Life GMWB With Bonus and Step-Up Maximum Annual Charge (“LifeGuard Freedom Flex With Joint Option GMWB”)with Optional Income Upgrade Table 3.00% ► The first paragraph and corresponding charge table under the section titled “For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”) Charge” on page 56 of the prospectus is revised to read as follows: The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB.The percentage varies depending on whether you elect the Optional Income Upgrade Table which provides the previously higher GAWA percentage at an increased charge (see table below).For more information about the GWB, please see “For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 231. LifeGuard Freedom 6 Net GMWB Annual Charge Maximum Current For endorsements purchased before April 30, 2012 2.10% (WA Only) 2.10% 1.05% (WA Only) 1.05% For endorsements purchased on or after April 30, 2012 without Optional Income Upgrade Table 2.20% (WA Only) 2.22% 1.10% (WA Only) 1.11% For endorsements purchased with Optional Income Upgrade Table 2.70% (WA Only) 2.70% 1.35% (WA Only) 1.35% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly ► The first paragraph and corresponding charge table under the section titled “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net With Joint Option”) Charge” on page 57 of the prospectus is revised to read as follows: The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB.The percentage varies depending on whether you elect the Optional Income Upgrade Table which provides the previously higher GAWA percentage at an increased charge (see table below).For more information about the GWB, please see “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount” beginning on page 242. LifeGuard Freedom 6 Net With Joint Option GMWB Annual Charge Maximum Current For endorsements purchased before April 30, 2012 3.00% (WA Only) 3.00% 1.50% (WA Only) 1.50% For endorsements purchased on or after April 30, 2012 without Optional Income Upgrade Table 3.00% (WA Only) 3.00% 1.55% (WA Only) 1.56% For endorsements purchased with Optional Income Upgrade Table 3.00% (WA Only) 3.00% 1.80% (WA Only) 1.80% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly ► The first paragraph and corresponding charge table under the section titled “For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (“LifeGuard Freedom Flex GMWB”) Charge” on page 60 of the prospectus is revised to read as follows: The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB.The percentage varies depending on whether you elect the Optional Income Upgrade Table which provides the previously higher GAWA percentage at an increased charge (see table below).For more information about the GWB, please see “LifeGuard Freedom Flex GMWB” beginning on page 268. LifeGuard Freedom Flex GMWB Without Optional Income Upgrade Table Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 1.80% (WA Only) 1.80% 0.90% (WA Only) 0.90% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.00% 2.04% 1.00% 1.02% 6% Bonus and Annual Step-Up 1.90% 1.92% 0.95% 0.96% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.20% 2.22% 1.10% 1.11% 7% Bonus and Annual Step-Up 2.20% 2.22% 1.10% 1.11% 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.50% 2.52% 1.25% 1.26% 8% Bonus and Annual Step-Up (no longer offered on or after August 29, 2011) 2.60% 2.64% 1.30% 1.32% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly LifeGuard Freedom Flex GMWB With Optional Income Upgrade Table Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 2.30% (WA Only) 2.34% 1.15% (WA Only) 1.17% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.50% 2.52% 1.25% 1.26% 6% Bonus and Annual Step-Up 2.40% 2.40% 1.20% 1.20% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.70% 2.70% 1.35% 1.35% 7% Bonus and Annual Step-Up 2.70% 2.70% 1.35% 1.35% 7% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 3.00% 3.00% 1.50% 1.50% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly ► The first paragraph and corresponding charge table under the section titled “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus And Step-Up (“LifeGuard Freedom Flex With Joint Option GMWB”) Charge” on page 61 of the prospectus is revised to read as follows: The charge for this GMWB begins when the endorsement is added to the Contract and is expressed as an annual percentage of the GWB.The percentage varies depending on whether you elect the Optional Income Upgrade Table which provides the previously higher GAWA percentage at an increased charge (see table below).For more information about the GWB, please see “LifeGuard Freedom Flex With Joint Option” beginning on page 278. LifeGuard Freedom Flex With Joint Option GMWB Without Optional Income Upgrade Table Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 2.10% (WA Only) 2.10% 1.05% (WA Only) 1.05% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 2.50% 2.52% 1.25% 1.26% 6% Bonus and Annual Step-Up 2.50% 2.52% 1.25% 1.26% 6% Bonus and Annual Step-Up to the Highest Quarterly Contract Value (no longer offered on or after September 10, 2012) 3.00% 3.00% 1.50% 1.50% 7% Bonus and Annual Step-Up (no longer offered on or after September 10, 2012) 3.00% 3.00% 1.50% 1.50% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly LifeGuard Freedom Flex With Joint Option GMWB With Optional Income Upgrade Table Options Maximum Annual Charge Current Annual Charge 5% Bonus and Annual Step-Up 2.60% (WA Only) 2.64% 1.30% (WA Only) 1.32% 5% Bonus and Annual Step-Up to the Highest Quarterly Contract Value 3.00% 3.00% 1.50% 1.50% 6% Bonus and Annual Step-Up 3.00% 3.00% 1.50% 1.50% Charge Basis GWB Charge Frequency Quarterly Monthly Quarterly Monthly ► The second paragraph and corresponding GAWA% Table under “Withdrawals” in the sections titled “For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net”)” and “Joint For Life Guaranteed Minimum Withdrawal Benefit With Bonus, Annual Step-Up And Earnings-Sensitive Withdrawal Amount (“LifeGuard Freedom 6 Net With Joint Option”)” on pages 233 and 245 of the prospectus are replaced with the following: The GAWA percentages for each age group, depending on whether you elected the Optional Income Upgrade Table, are as follows: For Endorsements Issued On Or After September 10, 2012: Ages Base GAWA% Table Optional Income Upgrade Table 35 – 64 3.75% 4.00% 65 – 74 4.75% 5.00% 75 – 80 5.75% 6.00% 81+ 6.75% 7.00% For Endorsements Issued Before September 10, 2012: Ages GAWA Percentage 35* – 64 4.00% 65 – 74 5.00% 75 – 80 6.00% 81+ 7.00% *45 is the minimum issue age for endorsements issued before December 12, 2011. ► The second paragraph and corresponding GAWA% Table under “Withdrawals” in the subsections titled “LifeGuard Freedom Flex GMWB” and “LifeGuard Freedom Flex With Joint Option GMWB” on pages 270 and 280 of the prospectus are replaced with the following: The GAWA percentages for each age group, depending on whether you elected the Optional Income Upgrade Table, are as follows: For Endorsements Issued On Or After September 10, 2012: Ages Base GAWA% Table Optional Income Upgrade Table 35 – 64 3.75% 4.00% 65 – 74 4.75% 5.00% 75 – 80 5.75% 6.00% 81+ 6.75% 7.00% For Endorsements Issued Before September 10, 2012: Ages GAWA Percentage 35 – 64 4.00% 65 – 74 5.00% 75 – 80 6.00% 81+ 7.00% (To be used with VC5869 04/12, VC5869SB 04/12 and VC5869H 04/12) JMV9499 09/12
